Exhibit 99.4 Exhibit E Information Referenced In the Agreement Debt: Total liabilities from March 31, 2alance Sheet are being assumed by Buyers with no Purchase Price Adjustment to Seller. Mar 31, 13 ASSETS Current Assets Checking/Savings 1000 · Bank of America 1050 · Petty Cash 1053 · IRV Petty Cash Total 1050 · Petty Cash Total Checking/Savings Accounts Receivable 1100 · Accounts Receivable Total Accounts Receivable Other Current Assets 1110 · Allowance for Bad Debts -1,237.81 1120 · Inventory Asset 1121 · Parts Inventory 1122 · Hot Swap Inventory Total 1120 · Inventory Asset Total Other Current Assets Total Current Assets Fixed Assets 1501 · Computer Software 1502 · Office Furniture & Equipment 1599 · Accumulated Depreciation -3,803.38 Total Fixed Assets Other Assets 1600 · Capitalized Sales Costs 1900 · Security Deposits Total Other Assets TOTAL ASSETS E - 1 LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable 2000 · Accounts Payable Total Accounts Payable Other Current Liabilities 2100 · Payroll Liabilities 2200 · Sales Tax Payable 2201 · Recycle Payable 2500 · Stockholder Note 2565 · KMC - Chase Visa #7216 2650 · Flaster Greenberg Legal Fees 2651 · Julie Peterson Mindolia Loan 2652 · RLS - Broker M&A Services 2653 · KMC - Citizens Bank #5503 2654 · KMC - Bank of America #8861 Total 2500 · Stockholder Note Total Other Current Liabilities Total Current Liabilities Total Liabilities Equity 3000 · Capital Stock 3010 · Additional Paid in Capital 3000 · Capital Stock - Other Total 3000 · Capital Stock 3900 · Retained Earnings -680,189.39 Net Income -24,255.31 Total Equity -142,877.39 TOTAL LIABILITIES & EQUITY Shareholders NameNumber of Shares of the Common Stock Kimberly Crew4300 Officers and Directors Kimberly Crew – President Robert Fishman - Secretary Chris Acevedo – Chief Financial Officer Kimberly Crew – Director Robert Fishman - Director E - 2 Insurance Policies The Hartford Workers' Compensation 44WECZN8014 1/24/13-1/24/14 $1 million each accident; $1 million each Policy Limit; $1 million Each Employee Unpaid Vacation Employees are entitled to the following holidays after 90 days of continuous employment: New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and one floating holiday (usually taken at Thanksgiving). The PTO time accrued to current payroll 3/31/13 for each employee is as follows: Employee PTO Hours Leo Fuerte Khoi Nguyen Julie Peterson Erica Rodriguez Full Time employees:· Leo Fuerte -Technician $39,520yr/$19hR Erica Rodriguez - Customer Service and Technician $31,824yr/$15.30hr Hourly/DailyRate Staff: Julie Peterson - $40/hr accounting Ron Okada - $200 per day or $300 onsite Commission Only Sales Staff: Lupe Mindiola – 50% gross profit sales + 20% flat on Warranty Revenues (4100) Khoi Nguyen - 50% gross profit sales + 20% flat on Warranty Revenues (4100) Real Estate Lease between Airport Industrial Complex, a California limited partnership and Surf Investments, LTD., a California corporationfor the premises located at 17911 Sky Park Circle, Suite C, Irvine, California 92614.Lease Dated 7/1/12-6/30/13 Trade Names: Surf Investments, LTD. D/B/A CPU Website address:www.cpurepair.com Bank Accounts Company Bank Name Acct # Signatories Surf Investments/ Cpu Computer Repair Bank of America Kimberly Crew Christopher Acevedo Julie Peterson E - 3
